DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/8/2021, 1/4/2022, 3/7/2022 and 8/8/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 6 objected to because of the following informalities:  the claim appears to have a typographical error “wherein the control gate dielectric layer is formed directly on a top surface of the control gate electrode and directly on a top surface of the erase gate electrode”. Claim 6 depend on claim 4 an claim 4 stated “depositing a control gate electrode layer on the control gate dielectric layer”. For the purpose of examination, the examiner will interpret the above limitation as "wherein the control gate dielectric layer is formed directly on a [[top]] bottom surface of the control gate electrode and directly on a top surface of the erase gate electrode ". Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8, 11-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US 2017/0117372 in view of Wang et al. US 2017/0317093.
Re claim 1, Li teaches a method of forming a flash memory device (fig1-10), comprising: 
forming a first opening (104, fig1, [12]) in a substrate semiconductor layer (102, fig1, [12]);
forming a tunneling dielectric (106, fig2, [13]) and a floating gate electrode (108/116, fig3, [16]) in the first opening (104, fig1, [12]); 	
forming a second opening (120, fig5, [16]) in the substrate semiconductor layer adjacent to the first opening (104, fig1, [12]); 
forming an erase gate dielectric (130, 132, fig7, 18, 19]) and an erase gate electrode (140, fig7, [19]) in the second opening; 
forming a control gate dielectric (110, fig7, [15]) and a control gate electrode (118, fig7, [17]) over the floating gate electrode (116, fig7, [16]); and 
forming a pair of active regions (P2 in 122, fig6, [18]) within the substrate semiconductor layer by implanting dopants, wherein the pair of active regions is laterally spaced apart by the floating gate electrode.
Li does not explicitly show the substrate semiconductor layer having a doping of a first conductivity type and the pair of active regions having a doping of a second conductivity type.
Wang teaches a split gate memory cell with a substrate semiconductor layer having a doping of a first conductivity type (10, fig1E, [6, 20]) and the pair of active regions having a doping of a second conductivity type (24, fig1E, [6, 22]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Li and Wang to use P type single crystallin silicon as the substrate and N-type drain region to have the channel portion turned on during reading process and prevent turning on the underlying channel during erase process (Wang, [28]).
Re claim 2, Li modified above teaches the method of Claim 1, further comprising: depositing a tunneling dielectric layer (106, fig2, [13]) on a bottom surface and sidewalls of the first opening (104, fig2, [12]) and over a top surface of the substrate semiconductor layer (fig2); depositing a floating gate electrode layer (108, fig2, [13]) on the tunneling dielectric layer; and removing portions of the floating gate electrode layer and the tunneling dielectric layer from above a horizontal plane including the top surface of the substrate semiconductor layer (fig3 and 8), wherein a remaining portion of the floating gate electrode layer comprises the floating gate electrode (108/116, fig8, [16]), and a remaining portion of the tunneling dielectric layer comprises the tunneling dielectric (106, fig2 and 8, [13]).
Re claim 3, Li modified above teaches the method of Claim 1, further comprising: depositing an erase gate dielectric layer (blanket deposit 130 and 132, fig6 and 7, [17, 19]) on a bottom surface and sidewalls of the second opening and over a top surface of the substrate semiconductor layer; depositing an erase gate electrode layer (140, fig7, [19]) on the erase gate dielectric layer; and removing portions of the erase gate electrode layer and the erase gate dielectric layer from above a horizontal plane including the top surface of the substrate semiconductor layer (etch polysilicon layer to form 140, fig7, [19]), wherein a remaining portion of the erase gate electrode layer comprises the erase gate electrode, and a remaining portion of the erase gate dielectric layer comprises the erase gate dielectric (fig7).
Re claim 8, Li modified above teaches the method of Claim 1, wherein the erase gate dielectric (blanket deposit 130 and 132 located directly on top of t1, fig6 and 7, [17, 19]) is formed on a sidewall of the tunneling gate dielectric (106, fig2 and 8, [13]).
Re claim 11, Li teaches a method of forming a flash memory device (fig1-10), comprising: 
forming a first opening (104, fig1, [12]) in a substrate semiconductor layer (102, fig1, [12]);
forming a tunneling dielectric (106, fig2, [13]) and a floating gate electrode (108/116, fig3, [16]) in the first opening; 
forming a second opening (120, fig5, [16]) in the substrate semiconductor layer adjacent to the first opening (104, fig1, [12]) such that a sidewall of the tunneling dielectric is physically exposed (part of 106 in region B1 and t1 are exposed, fig5); 
forming an erase gate dielectric (130, 132, fig7, 18, 19]) and an erase gate electrode (140, fig7, [19]) in the second opening; 
forming a control gate dielectric (110, fig7, [15]) and a control gate electrode (118, fig7, [17]) above a horizontal plane including a top surface of the substrate semiconductor layer; and 
forming at least two active regions (P2 in 122, fig6, [18]) within the substrate semiconductor layer by implanting dopants.
Li does not explicitly show the substrate semiconductor layer having a doping of a first conductivity type and the pair of active regions having a doping of a second conductivity type.
Wang teaches a split gate memory cell with a substrate semiconductor layer having a doping of a first conductivity type (10, fig1E, [6, 20]) and the pair of active regions having a doping of a second conductivity type (24, fig1E, [6, 22]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Li and Wang to use P type single crystallin silicon as the substrate and N-type drain region to have the channel portion turned on during reading process and prevent turning on the underlying channel during erase process (Wang, [28]).
Re claim 12, Li modified above teaches the method of Claim 11, wherein each of the at least two active regions is formed directly on a respective sidewall of the tunneling dielectric (P1 formed directly of left and right side of 106, fig5).
Re claim 14, Li modified above teaches the method of Claim 11, wherein the control gate dielectric (110, fig7, [15]) is formed by depositing and patterning a control gate dielectric layer such that the control gate dielectric (110, fig4, [15]) contacts an entirety of a top surface of the floating gate electrode (108, fig4, [16]) and an entirety of an inner periphery of the tunneling dielectric (106, fig4, [13]).
Allowable Subject Matter
Claims 4-7, 9-10, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim.
Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: currently independent claim 16 is allowable because the closest prior art does not appear to disclose, alone or in combination, the limitations of “forming a control gate dielectric and a control gate electrode above a horizontal plane including a top surface of the substrate semiconductor layer; and forming at least two active regions within the substrate semiconductor layer by implanting dopants having a doping of a second conductivity type, wherein the at least two active regions comprises an axial active region that is laterally offset from the floating gate electrode along the axial direction, and a lateral active region that is laterally offset from the floating gate electrode along a lateral direction that is different from the axial direction.” in combination with the other required elements of the claim 16.
Specifically, the limitations are material to the inventive concept of the application in hand to have a layout of control gate, erase gate and floating gate with reduced damage to tunneling dielectric and reduced required precision in overlaying the gates during process.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/Examiner, Art Unit 2812